Exhibit 10.1

LOGO [g206311g01h58.jpg]

July 1, 2011

 

 

Robert G. Mechaley Jr.

2300 Carillon Point

Kirkland, WA 98033

  

ICO Global Communications

2300 Carillon Point

Kirkland, WA 98033

Tel     425 278-7100

Fax     425 278-7101

Dear Rob,

On behalf of ICO Global Communications (Holdings) Limited I am pleased to offer
you the exempt position of Chief Scientist reporting to ICO’s Chief Executive
Officer under the terms of this employment letter (“Employment Letter”)
beginning July 5, 2011. As an Officer of ICO, all terms and conditions of your
employment are subject to approval by ICO’s Compensation Committee.

During the course of your employment with ICO, you will dedicate full time and
efforts to ICO to fulfill your duties and obligations; provided that, nothing
herein will prevent you from (i) participating in industry, trade, professional,
charitable and community activities (ii) serving on corporate, civic or
charitable boards or committees as mutually agreed by us and you, and
(iii) managing your personal investments and affairs, in each case so long as
such activities do not conflict with ICO’s interests or interfere with the
effective performance of your responsibilities to ICO.

We acknowledge your current interest in Mobilesphere, LLC and that Mobilesphere
currently holds certain existing intellectual property rights and patent
applications. Notwithstanding your interest in and activities on behalf of
Mobilesphere, we have agreed that you will dedicate your full time attention and
effort to ICO, and will not undertake activities that compete with or are in
conflict with ICO, except that during your first six months of employment with
ICO up to 10% of your time may be used to conclude active projects at
Mobilesphere. We have agreed that your activities on behalf of Mobilesphere will
be limited to monetization of the existing patent portfolio and not the creation
of new intellectual property.

Following this six month period it is agreed that any activities related to
Mobilesphere will be performed on your personal time and that any such
activities will not conflict with ICO’s interests or interfere with the
effective performance of your responsibilities to ICO.

Base Salary and Performance Bonus

As a full-time employee in this exempt position your compensation will be
calculated at a rate equal to an annual salary of $300,000 (less payroll taxes
and required withholdings) paid semi-monthly subject to any increase approved by
the ICO Compensation Committee. You will also be eligible for an annual
discretionary bonus of up to 50% of your annual base salary based on performance
criteria as approved by ICO’s Compensation Committee and contingent upon your
continuous service with the company through the date any bonus is paid.
Notwithstanding the foregoing, your 2011 performance bonus shall be, at minimum,
$100,000.

Stock Awards

You will receive 350,000 restricted shares of ICO Class A common stock
(“Restricted Stock”) with a grant date of July 5, 2011. You will also receive an
option to purchase 350,000 shares of the Class A common stock of ICO (“Stock
Option”) with a grant date of July 15, 2011 and a vesting date of July 5, 2011.
Your Stock Option award will vest over 4 years consistent with the terms of the
ICO 2000 Stock Incentive Plan.



--------------------------------------------------------------------------------

Vesting of your Restricted Stock will be based on ICO’s performance as described
below:

25% vest when ICO’s trailing 12 month net income reaches $ 50MM

25% vest when ICO’s trailing 12 month net income reaches $100MM

25% vest when ICO’s average closing share price for any 20 consecutive trading
days is $4.50 or higher

25% vest when ICO’s average closing share price for any 20 consecutive trading
days is $6.00 or higher

All performance goals must be achieved within 7 years of the date of grant or
the Restricted Stock will be forfeited. If a performance target is achieved
within 1 year of the grant, no vesting will occur until the first anniversary of
the grant. Net income calculations will exclude any proceeds from the sale of
ICO’s interests in or related to DBSD and from any proceeds arising out of the
litigation between ICO and the Boeing Company and its subsidiaries. Vesting is
subject to your continuous service with ICO.

Restricted Stock and Stock Options are (i) subject to the terms and conditions
of their respective plan agreements and (ii) subject to board and shareholder
approval of an increase in the number of shares available under the ICO 2000
Stock Incentive Plan to the extent required.

Employee Proprietary Information and Inventions Agreement

In exchange for the consideration of your employment, you agree to execute and
abide by the terms of the ICO Employee Intellectual Property Agreement without
modification, a copy of which is enclosed.

Benefits/Vacation/Expenses

You will be eligible for standard company benefits under the applicable company
plans. The amount and extent of benefits to which you are entitled will be
governed by the specific benefit plan, as it may be amended from time to time.
You will accrue 15 days of paid vacation per year. Such vacation will be taken
at such times as determined by you, subject to the reasonable business needs of
ICO. ICO will reimburse you for reasonable business expenses and other
disbursements paid by you in the performance of your duties and responsibilities
in accordance with ICO’s policies.

Termination

If ICO terminates your employment without Cause, as defined below, you will be
entitled to a severance payment equal to your annual base salary on the
condition that you execute a separation agreement in a form acceptable to ICO
that includes a full release of claims.

Definition of “Cause”

“Cause” means dismissal for willful material misconduct or failure to
effectively discharge duties, conviction or confession of a crime punishable by
law (except minor violations), the performance of an illegal act while
purporting to act in ICO’s behalf, or engaging in activities directly in
competition or antithetical to the best interest of ICO, such as dishonesty,
fraud, unauthorized use or disclosure of confidential information or trade
secrets.

 

2



--------------------------------------------------------------------------------

Employment At Will

By signing this Employment Letter, you understand and agree that your employment
will continue at-will. Therefore, your employment can terminate, with or without
cause, and with or without notice, at any time, at your option or ICO’s option,
and ICO can terminate or change all other terms and conditions of your
employment, with or without cause, and with or without notice, at any time, in
all cases subject to the other terms and conditions of this Employment Letter.
This at-will relationship will remain in effect throughout your employment with
ICO or any of its parents, subsidiaries or affiliates. The at-will nature of
your employment, as set forth in this paragraph, can be modified only by a
written agreement signed by both ICO and you which expressly alters it. This
at-will relationship may not be modified by any oral or implied agreement, or by
any policies, practices or patterns of conduct.

Other Terms of Employment

Subsequent to receipt of this signed offer letter and as a further condition for
employment, ICO conducts a reference/background check on prospective
employees. ICO reserves the right to rescind the offer set forth in this letter
based on the results of such screenings and may do so in its sole discretion. By
your signature below you authorize ICO to conduct this reference / background
check. This offer is also conditioned on your ability to provide satisfactory
documentary proof of your identity and right to work in the United States of
America on your first day of employment.

Arbitration of Claims

You hereby acknowledge and agree that all disputes concerning your employment
with ICO, the termination thereof, the breach by either party of the terms of
this Employment Letter or any other matters relating to or arising from your
employment (with the exception of those excluded from arbitration by statute),
will be resolved in binding arbitration in a proceeding in Kirkland, WA
administered by and under the rules and regulations of National Rules for the
Resolution of Employment Disputes of the American Arbitration Association. This
means that the parties agree to waive their rights to have such disputes or
claims decided in court by a jury. Instead, such disputes or claims will be
resolved by an impartial AAA arbitrator. Both parties and the arbitrator will
treat the arbitration process and the activities that occur in the proceedings
as confidential.

The arbitration procedure will afford you and ICO the full range of statutory
remedies. ICO and you will be entitled to discovery sufficient to adequately
arbitrate any covered claims, including access to essential documents and
witnesses, as determined by the arbitrator and subject to limited judicial
review. In order for any judicial review of the arbitrator’s decision to be
successfully accomplished, the arbitrator will issue a written decision that
will decide all issues submitted and will reveal the essential findings and
conclusions on which the award is based. The party that is not the substantially
prevailing party, which determination shall be made by the arbitrator in the
event of ambiguity, shall be responsible for paying for the arbitration filing
fee and the arbitrator’s fees.

Nothing contained in this section will limit ICO’s or your right to seek relief
in any court of competent jurisdiction in respect of the matters set forth in
the “ICO Employee Proprietary Information and Inventions Agreement.” We
specifically agree that disputes under the “ICO Employee Proprietary Information
and Inventions Agreement” will not be subject to arbitration unless both parties
mutually agree to arbitrate such disputes.

Expiration of Offer:

Please indicate your acceptance of this offer by signing below and returning it
to the attention of Mark Fanning by July 5, 2011 after which time the offer will
expire. By signing and accepting this offer, you represent and warrant that
(i) except as described in the second paragraph of this letter, you are not

 

3



--------------------------------------------------------------------------------

subject to any pre-existing contractual or other legal obligation with any
person, company or business enterprise which may be an impediment to your
employment with, or your providing services to ICO as its employee; and (ii) you
have not and shall not bring confidential or proprietary information of another
person, company or business enterprise to whom you previously provided services.

Entire Agreement

This Employment Letter, any restricted stock and stock option agreement between
you and ICO, and the ICO’s Employee Intellectual Property Agreement constitute
the entire agreement, arrangement and understanding between you and ICO on the
nature and terms of your employment with ICO. This Employment Letter supersedes
any prior or contemporaneous agreement, arrangement or understanding on this
subject matter, subject to the sixth sentence in this paragraph regarding any
stock option agreement between you and ICO. By executing this Employment Letter
as provided below, you expressly acknowledge the termination of any such prior
agreement, arrangement or understanding. Also, by your execution of this
Employment Letter, you affirm that no one has made any written or verbal
statement that contradicts the provisions of this Employment Letter. In the
event of any inconsistency between the terms contained in this Employment Letter
and the terms contained in any restricted stock or stock option agreement
between you and ICO, the terms contained in this Employment Letter will control,
and the provisions regarding vesting or termination contained in your restricted
stock and stock option agreements will be superseded by the provisions of this
Employment Letter to the extent of any conflict. In addition, the covenants
contained in the ICO Employee Intellectual Property Agreement will also
supersede the provisions of any other similar covenant contained in your
restricted stock and stock option agreement to the extent of any conflict. This
Employment Letter may be executed in counterparts, each of which (including any
signature transmitted via facsimile or email) shall be deemed to be an original,
and all of which together shall constitute one instrument.

Except as otherwise specified in this Employment Letter, the terms and
conditions of your employment pursuant to this letter may not be modified in any
way except by a writing from ICO’s Chief Executive Officer.

We hope that you will accept this offer and look forward to working with you.

 

Signature of Acceptance

    Sincerely,       ICO Global Communications (Holdings) Ltd

        /s/ Robert G. Mechaley Jr.

     

      /s/ Ben Wolff

By: Robert G. Mechaley Jr

      By: Ben Wolff       Chief Executive Officer

Date: July 5, 2011

     

 

4